Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	Claims 28, 32-35, 39, 41, 43-45, 47-48 have been amended.  Claims 37, 38 and 36 have been cancelled.  Claims 28-36, 39-45 and 47-48 are allowed.

Allowable Subject Matter
Claims 28-36, 39-45 and 47-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
The current claims overcome all previous rejections.
Regarding the double patenting rejection with respect to U.S. Patent No. 10,424,033, Applicant has filed a Terminal Disclaimer on 08/01/2022, and in response, the rejection has been withdrawn.  
Regarding the 112(b) rejections, Applicant’s amendments to the claims have overcome the previous rejections, and therefore the rejections have been withdrawn. 
Regarding subject matter eligibility, the present invention, when considered in view of the 2019 Revised Patent Subject Matter Eligibility Guidance, is patent eligible under 35 U.S.C. §101.  Specifically, the additional elements of the claims, when viewed as a whole, result in a practical application of any abstract idea found in the instant claims. The claims go beyond generally linking the abstract idea to a particular field because of the additional elements, which include obtaining the prescribed brace for the patient to be fitted to the patient and delivered to the patient.  
Second, all of the previously cited to references (including those from the parent application), such as Hussam (U.S. Pub. No. 2011/0093292 A1), Brown (U.S. Pub. No. 2009/0138283 A1), Jay (U.S. Pub. No.  2003/0050802 A1), Bulat (U.S. Pub. No. 2006/0293572 A1), Findlay (U.S. Pub. No. 2010/0299155 A1), Coulter (U.S. Pub. No. 2010/0305966 A1) and DeBusk (U.S. Pub. No.  2013/0060577 A1), alone or in combination, do not disclose or render obvious the entirety of the claimed invention.
For the reasons detailed above, claims 28-36, 39-45 and 47-48 are found allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachelle Reichert whose telephone number is (303)297-4782. The examiner can normally be reached 9-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571)272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHELLE L REICHERT/Primary Examiner, Art Unit 3686